Opinión disidente emitida por el
Juez Asociado Señor Alonso Alonso,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
Disiento de la opinión del Tribunal, pues es innecesario devolver el caso al foro de instancia para que determine sobre qué delito se determinó causa probable en la vista preliminar. Obviamente dicha causa probable fue por el delito tipificado en el Art. 15 de la Ley Núm. 8 de 5 de agosto de 1987 (32 L.P.R.A. see. 3214), que es delito grave, y no por el menos grave tipificado en el Art. 19 de dicha ley, 32 L.P.R.A. see. 3218. En los delitos menos graves no se celebra vista preliminar. Lo que procede es permitirle al Ministerio Público enmendar la acusación presentada para que incluya el elemento de transportación del citado Art. 15, y se ordene nuevamente la celebración del acto de lec-tura de acusación.
b=H
Las Reglas de Procedimiento Criminal establecen un método integral y sistemático para encauzar el proceso penal. Su interrelación nos permite determinar el alcance de los pronunciamientos judiciales en las distintas etapas *89del proceso. El caso de autos es vivo ejemplo de cómo dicha interrelación nos ayuda a entender el pronunciamiento de un juez instructor de causa probable.
La controversia ante nos trata de la aplicación de la conocida Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. see. 3201 et seq.).
El 28 de julio de 1989 se presentó una denuncia contra los aquí acusados peticionarios por alegadamente haber in-currido en la conducta tipificada como delito en el citado Art. 15 de la referida ley.
Sometida la denuncia a un juez instructor, éste deter-minó causa probable para el arresto de los peticionarios y les fijó fianza.
En vista de que el delito tipificado en el Art. 15 de la Ley Núm. 8, supra, es grave, se remitió el asunto ante un juez de distrito para la celebración de la vista preliminar correspondiente. Celebrada la misma, el magistrado a cargo determinó “causa probable por el delito imputado contra ambos acusados” el 27 de septiembre de 1989.
El 17 de octubre de 1989 el Ministerio Público instó las correspondientes acusaciones contra los peticionarios.
El 13 de octubre de 1989 se celebró el acto de lectura de la acusación en el cual la defensa solicitó un término para hacer alegaciones de derecho en cuanto a las acusaciones presentadas por el Ministerio Público.
El 24 de octubre de 1989 la defensa de los acusados presentó una moción de desestimación contra los pliegos acusatorios a tenor con la Regla 64(i) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Alegaba, en síntesis, “[q]ue el fiscal carecía de autoridad para presentar la acusación” por el Art. 15 de la Ley Núm. 8, supra, “debido a que la alega-ción específica por lo que se determinó causa era la del Artículo 19” de dicha ley, en su modalidad menos grave. Además, sostenían que, “a pesar de que en la denuncia se incluyó el número 15 como el artículo de la ley 8 que se *90imputaba, el texto o cuerpo de la denuncia surge que no es el Artículo 15 el que se está imputando y por el que se encontró existencia de causa probable para el arresto”. Exhibit IV, págs. 1-2. Finalmente sostuvieron que aun cuando “[l]a determinación de causa probable para el arresto fue por haberse apropiado de un “flair’X1) (sic.) de un Jeep”, de la denuncia “no surgfía] alegación en cuanto al valor del bien apropiado ilegalmente”. Exhibit IV, pág. 2.
El 29 de noviembre de 1989 el Ministerio Público pre-sentó su réplica en oposición a la desestimación de los plie-gos acusatorios. Era su posición que el Art. 15 de la Ley Núm. 8, supra, tipificaba un delito grave que no requería el que se especificara en la denuncia “la cantidad o valor de las piezas que se posean”.
El foro de instancia celebró una vista para la discusión de la moción presentada por la defensa. Oídos los plantea-mientos de las partes declaró, en corte abierta, sin lugar la moción de desestimación fundamenta en la Regla 64(i) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Inconformes con dicha resolución, acuden ante nos los peticionarios solicitando su revisión y la paralización de los procedimientos ante el foro de instancia. Le imputan error a dicho foro
... al declarar sin lugar la moción radicada por la defensa al amparo de la Regla 64(i) de Procedimiento Criminal, cuando lo imputado en la denuncia y determinación de causa fue infrac-ción al Artículo 19 (menos grave) y no el Artículo 15 de la ley para la protección de la propiedad vehicular; careciendo el Mi-nisterio Público de facultad para acusar por una infracción al Artículo 15 de la referida ley. Petición de certiorari, pág.
II
Antes de entrar a la cuestión medular de este recurso se impone una aclaración en cuanto al vehículo procesal uti-*91lizado por la defensa para solicitar la desestimación del pliego acusatorio. La defensa solicitó dicha desestimación fundándose en lo dispuesto por el inciso (i) de la Regla 64 de Procedimiento Criminal, supra. Allí se dispone que:
La moción para desestimar la acusación o denuncia o cual-quier cargo de las mismas, solo podrá basarse en uno o más de los siguientes fundamentos:
(i) Que el fiscal carecía de autoridad para presentar la acusación”. (Enfasis suplido.)
La “autoridad” a la que se refiere este inciso es a la inherente al cargo de fiscal según expresado y definido en la ley. Véanse: Pueblo v. Pérez Casillas, 126 D.P.R. 702 (1990); D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 2da ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho 1980, pág. 85.
Aquí lo que la defensa cuestiona es que se haya presen-tado una acusación por un delito grave cuando ella en-tiende que la determinación de causa probable para acusar “fue por el delito menos grave”, que alegan también fue imputado en la denuncia. Lo que se está cuestionando no es, pues, la autoridad del Fiscal para acusar sino la com-petencia del Tribunal Superior para entender en un delito menos grave. Para ello, el vehículo procesal más apropiado para cuestionar el pliego acusatorio es lo dispuesto en el inciso (b) de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, , a saber, “[q]ue el tribunal carece de juris-dicción para conocer del delito imputado”. Este fundamento considera la falta de competencia del tribunal como fundamento para proceder al traslado del asunto al tribunal competente. 4 L.P.R.A. see. 62; Regla 27 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. No procedería la des-estimación del caso ya que la falta de competencia del tribunal nunca es causa para ello sino para el traslado a la sala o sección correspondiente o la ventilación del juicio con la anuencia del juez y la sumisión de las partes. Pueblo *92v. De Jesús Gómez, 100 D.P.R. 629 (1972); Pueblo v. Tribunal Superior, 100 D.P.R. 80 (1971).
El argumento esgrimido en este caso por la defensa se circunscribe a señalar que el Juez de Distrito no hizo una determinación previa para acusar, sino que confirmó la he-cha por el juez instructor para arrestar y someter a los imputados a juicio por un delito menos grave. Para deses-timar el pliego acusatorio presentado por el Ministerio Público debían acudir al inciso (b), y no al (i), de la Regla 64, supra.(2) Contrario a lo que sostiene la mayoría del Tribunal, tampoco procede acudir al inciso (p) de dicha regla, pues aquí hubo una determinación de causa probable conforme a derecho. No se nos ha demostrado que existía au-sencia total de prueba sobre uno de todos los elementos del delito por el cual se determinó causa o sobre la conexión de los acusados con ese delito. Cf. Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989). No vemos cuál es el fundamento de la opinión mayoritaria para acudir a esta regla y decidir que procede devolver el caso al foro de instancia para celebrar una vista formal conforme a la misma.
Pasamos a analizar la ley aplicable al caso.
HH I — I HH

Disposiciones legales aplicables

El Art. 15 de la Ley Núm. 8, supra, dispone:
Violaciones — Comercio ilegal de vehículos y piezas; sanciones
*93Toda persona que posea, compre, reciba, almacene, oculte, transporte, retenga o disponga mediante venta, trueque o de otro modo algún vehículo motor o pieza de un vehículo de motor, a sabiendas de que fue obtenida mediante apropiación ilegal, robo, extorsión o cualquier otra forma ilícita, será sancionada con una pena de reclusión por un término fijo de seis (6) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de diez (10) años; de mediar circunstancias atenuantes podrá ser reducida hasta un mínimo de cuatro (4) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión aquí establecida o ambas penas. (Enfasis suplido.)
Su mera lectura refleja que sus elementos constitutivos son: (a) la posesión, compra, recibo, almacenaje, ocultación, transportación y retención, o (b) la disposición mediante venta, trueque o de otro modo, de un vehículo de motor(3) o pieza de un vehículo de motor, y (c) todo “a sabiendas”(4) de que fue obtenido mediante apropiación ilegal, robo, extor-sión o cualquier otra forma ilícita. Como se advertirá, éste es un delito especial de intención específica.
Por su parte, el Art. 19 de la Ley Núm. 8, supra, 9 L.P.R.A. see. 3218, dispone:

Apropiación ilegal de pieza de vehículo

Toda persona que ilegalmente se apropiare sin violencia ni intimidación de alguna pieza de un vehículo de motor, pertene-ciente a otra persona, será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares o ambas penas a discreción del tribu*94nal, si el valor de la pieza del vehículo de motor no llegare a cien (100) dólares. Si llegare o excediere este valor, será sancio-nada con pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión. (Enfasis suplido.)
Este artículo tipifica como conducta delictiva la apropia-ción ilegal de alguna pieza de un vehículo de motor (a) sin violencia ni intimidación y (6) cuando dicha pieza perte-nezca a otra persona. El mismo contiene una modalidad grave: cuando el valor de la pieza llegue o exceda los cien (100) dólares, y una menos grave: cuando el valor no llegue a cien (100) dólares.
Se impone el examen de la denuncia y la acusación pre-sentada contra los imputados a la luz de estas disposicio-nes legales y los fines de la denuncia y acusación en el proceso criminal.
IV

La denuncia y la acusación

Reiteradamente hemos resuelto que en nuestro ordena-miento jurídico procesal penal la denuncia y eventual acu-sación tienen como propósito notificar, a toda persona im-putada de delito, la naturaleza y causa por la cual será procesada. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1; Reglas 5, 34 y 35(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. González Olivencia, 116 D.P.R. 614, 617-618 (1985). Ello es así ya que el debido proceso de ley exige que el acusado esté adecuadamente informado de la naturaleza y extensión del delito que se le imputa para que pueda preparar adecuadamente su defensa. Pueblo v. Meléndez Cartagena, 106 D.P.R. 338 (1977). Este requisito se cumple con una acusación o denuncia que incluya una ex-*95posición de los hechos esenciales constitutivos del delito redactada en lenguaje sencillo, claro y conciso, para que pueda enterderla cualquier persona de inteligencia común. Pueblo v. Flores Betancourt, 124 D.P.R. 867 (1989). Para ello no se le exige al Ministerio Público ningún lenguaje estereotipado, técnico o talismánico en su redacción ni el uso estricto de las palabras dispuestas en el estatuto. Pueblo v. Calviño Cereijo, 110 D.P.R. 691 (1981). Sólo se le exige que el contenido, no el epígrafe, de la acusación o denuncia exponga todos los hechos constitutivos del tipo delictivo.
V
Examinada la denuncia en el caso de autos, sostenemos que la misma es suficiente y sirve de fundamento para la determinación de causa probable por el delito grave pre-visto en el Art. 15 déla Ley Núm. 8, supra. La misma con-tiene todos los elementos constitutivos del referido delito, a saber, la transportación de una pieza de vehículo de motor (fiare) y a sabiendas de que fue obtenido mediante apropia-ción ilegal. El hecho de que la denuncia dispusiera que dicho fiare pertenecía a un jeep Suzuki propiedad del Sr. Wilbert Cintrón Rosa le imputaba a los peticionarios el ele-mento de “a sabiendas de que fue obtenido mediante apro-piación ilegal”. Cualquier persona de inteligencia común así lo entendería. Más aún, la denuncia le imputaba a ellos el haberse apropiado ilegalmente de dicha pieza y haber sido “sorprendidos” en el acto. Aun cuando la apropiación ilegal sea elemento constitutivo del delito menos grave ti-pificado en el Art. 19 de la Ley Núm. 8, supra, no impide que esa conducta esté subsumida en el delito tipificado en el Art. 15 de la Ley Núm. 8, supra, y sea considerada para establecer los elementos de éste. Ello no significa que deba imputársele el delito menos grave del citado Art. 19 si la prueba establece que en el curso de conducta delictiva ob-*96servada por los imputados también viola las disposiciones del Art. 15, supra.
Ahora bien, la confusión de los imputados se produce con la determinación de causa probable para acusar por el delito imputado en la denuncia. Ellos sostienen que la de-terminación de causa para el arresto fue por el delito menos grave del Art. 19 de la Ley Núm. 8, supra, y que, por lo tanto, la determinación de causa probable en vista prelimi-nar “podría interpretarse como una vista en alzada de la determinación de causa para el arresto” donde “el magis-trado confirmó la determinación hecha inicialmente” de causa probable por el delito menos grave. Exhibit IV, pág. 2. No tienen razón.

No podemos divorciar las determinaciones judiciales dentro del caso de la lógica procesal establecida por las reglas de procedimiento.

En el caso de autos se sometió la denuncia contra los imputados el 28 de julio de 1989. Ese mismo día un magis-trado determinó causa probable para sus arrestos, Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, por viola-ción al Art. 15 de la Ley Núm. 8, supra, y se les fijó fianza. El caso fue remitido al Tribunal de Distrito para la celebra-ción de la correspondiente vista preliminar, Regla 6(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Si la determi-nación de causa probable para arrestar hubiera sido, como insinúa la defensa, por el delito menos grave del Art. 19 de la Ley Núm. 8, supra, no era necesario remitir el caso al Tribunal de Distrito para celebrar la vista preliminar, pues sólo procedería remitir el caso para juicio. En los delitos menos graves no es necesario celebrar una vista preliminar. Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Martínez Vega, 98 D.P.R. 946 (1970).
Tampoco podía el Tribunal de Distrito celebrar una “vista en alzada de la determinación de causa para el arresto” pues, según las Reglas de Procedimiento Criminal, no es el foro apropiado para ello. Regla 24(c) de Procedimiento Cri*97minal, 34 L.P.R.A. Ap. II; Pueblo v. Tribunal Superior, 96 D.P.R. 237 (1968); Alvarez v. Tribunal Superior, 102 D.P.R. 236 (1974).
Celebrada la vista preliminar, Regla 23 de Procedi-miento Criminal, supra, el Juez que la presidió determinó “causa probable por el delito imputado contra ambos acusados”. ¿Qué significó esa determinación judicial?
Aparte de que en el formulario preimpreso, en el cual dicho magistrado tomó sus notas de la vista preliminar, se especifica que el delito imputado era el Art. 15 de la Ley Núm. 8, supra, su determinación no puede, a base de pura lógica procesal, tener otro significado que una determina-ción afirmativa de causa probable para acusar por el delito grave dispuesto en el Art. 15 de la Ley Núm. 8, supra. Regla 23 de Procedimiento Criminal, supra. Para poder determi-nar causa probable por el delito menos grave dispuesto en el Art. 19 de la Ley Núm. 8, supra, tenía que expresamente así especificarlo en su determinación.
Si en la determinación de causa probable para arrestar se determina causa probable por un delito grave, en la vista preliminar se puede determinar causa probable por un delito menos grave, pero el magistrado tiene que espe-cificar por escrito que, de acuerdo con la prueba, no existe causa probable por el delito grave por el cual el magistrado había determinado causa probable para arrestar y haber remitido el caso al Tribunal de Distrito para celebrar la vista preliminar, y sí por un delito menos grave (que puede estar incluido en el imputado o ser distinto). Ese no es el caso de autos. Cf. Regla 24(c) de Procedimiento Criminal, supra.
Sin duda que la confusión que se ha creado en este caso desaparecería si el juez de causa probable para acusar hu-biera hecho constar “el delito específico” por el cual deter-minó dicha causa probable. Pero en ausencia de ello, en casos como el de autos, la lógica procesal de las Reglas de Procedimiento Criminal nos permiten determinar el al-*98canee de su decisión. En autos la expresión del magistrado de “causa probable por el delito imputado contra ambos acusados” sólo puede interpretarse como una determina-ción afirmativa de causa probable por el delito grave (Art. 15 de la Ley Núm. 8, supra) imputado en la denuncia. Des-pués de todo, ¿cuál era el delito imputado? Tenía que ser el delito grave que llevó el caso ante la consideración del Juez de Distrito para celebrar una vista preliminar y no el juicio. No podemos imputarle al magistrado que remitió el caso al Tribunal de Distrito para esos fines el acto fútil de remitir un delito menos grave para celebrar una vista preliminar.
VI
Una vez establecido que la determinación de causa probable para acusar fue por el delito grave dispuesto en el Art. 15 de la Ley Núm. 8, supra, procede que examinemos la acusación para determinar si la misma es suficiente y se ajusta a la autorización que se le otorgó al Ministerio Pú-blico con la determinación afirmativa de causa en vista preliminar.
Una lectura del pliego acusatorio refleja que el Ministe-rio Público le imputa a los peticionarios la posesión, reten-ción y/o disposición del fiare perteneciente al señor Cin-tron Colón, a sabiendas de que había sido obtenido de forma ilícita, mediante el delito de apropiación ilegal. Se recordará que la denuncia, que dio base a que se determi-nara causa probable para acusar, sólo le imputaba a los acusados la transportación de dicha propiedad a sabiendas de que había sido obtenida mediante apropiación ilegal. Se notará, pues, que entre una y otra existen divergencias sobre el acto específico imputado. ¿Es ello un defecto de forma o uno sustancial del pliego acusatorio?
Sabido es que los defectos de forma son aquellas imper-fecciones u omisiones en el formato del pliego acusatorio *99que no afectan derechos sustanciales del acusado y que no hacen insuficiente el pliego ni el proceso posterior. Regla 36 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Se trata de un defecto subsanable en cualquier momento. Regla 38(9) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Nevares-Muñiz, op. cit., págs. 76-77. Ejemplo de ello es la cita errónea en el cuerpo de la acusación en cuanto al artículo del Código Penal por el cual ha de responder el acusado, Vizcana Castellón v. El Pueblo, 92 D.P.R. 156 (1965); la falta de especificación de la personalidad jurídica o natural de la persona a quien se le sustraen los bienes mediante apropiación ilegal, Pueblo v. Díaz, 60 D.P.R. 844 (1942); el no especificar la naturaleza particular de la negligencia criminal, El Pueblo v. Piñero, 31 D.P.R. 1 (1922), entre otros.
Los defectos sustanciales, por el contrario, se refieren a los defectos sobre todos los hechos que es necesario probar para hacer del acto imputado un delito o, lo que es lo mismo, la falta de uno o más de los elementos constitutivos del delito imputado. Regla 38(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. González, 91 D.P.R. 541, 543 (1969); Nevares-Muñiz, op. cit., pág. 76. Cuando existe un defecto sustancial, el pliego acusatorio es insuficiente y, de no ser subsanado antes de recaer el fallo o veredicto, hará nula la convicción.
Consideramos que imputar en la acusación un acto o actos distintos a los imputados en la denuncia que dio base a la determinación afirmativa de causa probable para acu-sar, y que autorizó al Estado para que el Ministerio Público presentara la correspondiente acusación, es un defecto substancial del pliego acusatorio.
Ahora bien, la Regla 38(b) de Procedimiento Criminal, supra, dispone que “si la acusación ... adolecier[e] de algún defecto u omisión sustancial, el tribunal en el cual se ven-tilare originalmente el proceso podrá permitir, en cual-quier momento antes de la convicción o absolución del acu-*100sado, las enmiendas necesarias para subsanarlo”. Oportunamente solicitada la enmienda, el tribunal tiene que concederla.
Aquí el Procurador General nos ha solictado, en su com-parecencia, que permitamos al Ministerio Fiscal enmendar la acusación “al efecto de incluir el elemento de transporte contenido en la denuncia original presentada contra los peticionarios”. Ese es el curso de acción a seguirse.
Estando en una etapa anterior al juicio, el único efecto de dicha enmienda es retrotraer los procedimientos al acto de la lectura de la acusación para que se le dé lectura a la acusación así enmendada y los acusados hagan alegación para luego continuar con el trámite normal del caso. Regla 38(b) de Procedimiento Criminal, supra.
Por los fundamentos expuestos, expediría el auto y mo-dificaría la resolución recurrida para permitirle al Minis-terio Público enmendar la acusación presentada en el caso de autos a los efectos de que incluya el elemento de “trans-porte”, contenido en la denuncia original, en el correspon-diente pliego acusatorio que se presente contra los peticio-narios y se pueda celebrar nuevamente el acto de lectura de la acusación. Luego de ello, se continuarían los procedi-mientos en el foro de instancia.
Es por ello que no podemos estar conformes con el resul-tado al cual llega la mayoría de este Foro. Respetuosa-mente disentimos.

P) El fiare es una pieza accesoria de lujo que se fija en los guardalodos del vehículo.


(2) La profesora Nevares-Muñiz, en su Sumario de derecho procesal penal puertorriqueño, 2da ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1980, pág. 83, nos señala al respecto:
“Entendemos que la situación en donde se juzga o intenta procesar a una persona sin una determinación previa para arrestar (en delito menos grave) o para acusar (en delito grave), es una situación de falta de jurisdicción y no propiamente de la falta de autoridad contemplada por la Regla 64(i); y tampoco cae bajo la Regla 64(p) (no se determinó causa probable conforme a la ley).”


(3) El Art. 2(b) de la Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. see. 3201) define vehículo de motor como “todo vehículo movido por fuerza propia” que no caiga en ninguna de las excepciones de los ocho (8) subincisos allí especificados.


(4) En cuanto al elemento “a sabiendas de que fue obtenido mediante apropia-ción ilegal”, 9 L.P.R.A. see. 3214, el Art. 16(8) de la Ley Núm. 8, supra, 9 L.P.R.A. see. 3215(8), dispone en lo aquí pertinente, que se podrá inferir que el imputado tenía conocimiento personal de que el vehículo o pieza había sido adquirido de forma ilícita cuando ocurriera una o más de las siguientes circunstancias:
“(8) Cuando el vehículo o pieza se encuentre bajo la posesión y control de una persona que no puede probar su derecho a conducirlo o a tener posesión del mismo o misma, cuando haya sido informado como desaparecido, robado, apropiado ilegal-mente o de cualquier otra forma sustraído ilegalmente de la persona con títulos sobre ellos.”